United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1673
Issued: February 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On August 17, 2016 appellant filed a timely appeal from an August 2, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
recurrent facial cellulitis in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its August 2, 2016 decision. The
Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On April 15, 2015 appellant, then a 46-year-old transportation security officer (screener),
filed an occupational disease claim (Form CA-2) for recurrent facial cellulitis, which she
attributed to alleged exposure to bacteria in the employing establishment’s breakroom. She
indicated that the breakroom had not been consistently maintained and the conditions were
deplorable. Appellant also indicated that the water closet she used to get water for mopping
(PODS) had not been cleaned in the 10 years she worked at the airport facility.3 She noted that
the water closet basin had a hose lying at the bottom surrounded by filth. Appellant believed the
dark, moist, dirty environment was a perfect setting for bacteria to grow. She first became aware
of her condition on December 28, 2006, and she first realized it was caused or aggravated by
factors of her federal employment on January 28, 2015. The employing establishment indicated
that appellant initially reported her condition on October 19, 2010, and that each year she had
been off work intermittently due to recurrent facial cellulitis. It further explained that appellant
was permitted to use the break area, but not required to do so. Appellant was last exposed to the
alleged working conditions on April 16, 2015.
OWCP received various medical treatment records covering the period December 2008
through March 2015. Appellant provided a chronology of the treatment she received for facial
cellulitis, erysipelas, urticaria/hives, angioedema, dermatitis, skin infection(s), lesions and/or
rash/blotchiness. She also noted that she had been hospitalized on five occasions between
November 2012 and March 2015 due to recurrent facial cellulitis.
In a March 30, 2015 attending physician’s report (Form CA-20), Dr. Keith Konkol, a
Board-certified internist specializing in infectious diseases, diagnosed recurrent facial cellulitis.
He also indicated that it was possible appellant’s condition was caused or aggravated by her
employment.
In an undated letter/report received on May 12, 2015, Dr. Konkol advised that he had seen
appellant on a number of occasions for recurrent facial cellulitis. Appellant had this infection a
minimum of four to five times, which was quite unusual. Moreover, every time the condition
recurred, she required a two-week course of intravenous antibiotics. Dr. Konkol indicated that he
had written the letter because appellant expressed concern that these recurrent infections were a
result of her work environment. Appellant informed him that some of her work duties included
cleaning up areas she deemed as not being the most sanitary of conditions. She expressed concern
that, while cleaning these areas, she contaminated her face with bacteria, and thus, subsequently
developed recurrent infections. Dr. Konkol noted that he had not visited appellant’s workplace,
but she was quite concerned that her work environment was the trigger of her recurrent infections.
He surmised that, if this were true, removal of appellant from her present work environment would
result in less frequent recurrent infections and eventual resolution of the condition completely.
Dr. Konkol further noted that, while he did not know appellant’s entire job description, if she could
avoid the cleaning part of the job then hopefully her recurrent facial infections would decline.

3

Appellant worked at the Dane County Regional Airport, Madison, WI.

2

On May 15, 2015 OWCP advised appellant that the evidence received to date was
insufficient to support her claim. It explained that it was unclear whether appellant provided
timely notification of her claimed work injury. OWCP also noted that the evidence of record
was insufficient to establish that she actually experienced the employment factor(s) alleged to
have caused her injury. It further advised that the evidence was insufficient to support that
appellant was injured while performing any specific employment duty. OWCP provided a
factual development questionnaire for her to complete and return. It afforded appellant 30 days
to submit the requested information. OWCP similarly requested information from the employing
establishment regarding appellant’s occupational exposure and what, if any, precautions were
taken to minimize the effects of the exposure.
In an undated narrative statement received June 12, 2015, appellant asserted her belief that
she contracted facial cellulitis while cleaning the breakroom, which was excessively dusty and
dirty and caused frequent sneezing. She stated that covering her face while sneezing caused
bacteria to spread on her face. Appellant reported that isopropyl alcohol was used as a cleanser
when she began working at the employing establishment, but management ultimately began using
a cleanser called Simple Green. It was at this time that she allegedly began to experience facial
cellulitis. Appellant alleged that she researched Simple Green’s website in January 2015 and read
that it does not kill germs. She asserted that the breakroom is used by 30 employees on a daily
basis and is rarely cleaned. Appellant added that dirty water frequently accumulated in a warm,
dark, moist environment and it was not always poured out, creating an unsanitary workplace.
Appellant reported that in January 2015 she asked management if she could use bleach to
clean the kitchen sink, as she had done previously, after it ran out of bleach in December 2014.
She alleged that management ignored her request and she soon became ill again with cellulitis
around the end of January 2015 after mopping the breakroom floor. Appellant alleged that other
employees told her that they too became ill after working in the breakroom.
Appellant also submitted copies of e-mails from January, February, and May 2015. The emails documented her attempts to have management restock the breakroom with a bleach-based
cleanser.
In a statement dated June 4, 2015, appellant’s supervisor, R.S., addressed her allegations.
With regard to appellant’s claim that she developed facial cellulitis after exposure to mop water, he
acknowledged that officers periodically mopped floors. However, R.S. noted that appellant never
provided a specific date of exposure. He also noted that appellant had issues with cellulitis since
June 2010. R.S. further commented that appellant requested leave in January and March 2015 for
recurrent cellulitis, which she alleged was due to mop water. He further noted that approximately
100 employees used the breakroom daily, but appellant was the only employee who raised these
concerns. With regard to her assertion that the breakroom was dirty because it was cleaned with
Simple Green as opposed to bleach, R.S. noted that management provided an approved cleaner that
specifically addressed methicillin-resistant staphylococcus aureus (MRSA), pursuant to appellant’s
request. He also explained that employees mopped twice weekly, once by each shift. Mopping
was performed by officers assigned to specific locations, and individual officers might find
themselves performing this task perhaps once each month, but more likely once every quarter.
R.S. noted that he did not dispute that appellant mopped the floor. As to precautionary measures,
he advised that officers were provided with latex gloves for use during any task.

3

In her June 7, 2015 response to OWCP’s developmental letter, appellant advised that she
was exposed to gram positive bacteria that can cause cellulitis or MRSA. She asserted that she was
not exposed to these elements except in unclean areas in the breakroom. Appellant alleged that the
exposure occurred when she was accessing water for the mop bucket from the water closet located
in the breakroom or by cleaning up the breakroom or using it during a time when no proper
disinfectant was used. She reported that she used a bleach germicide from April 2014 until midDecember 2014 and did not become ill. Appellant also noted that the correct date of injury was
December 21, 2008, not December 28, 2006.
In a June 7, 2015 statement, J.O., appellant’s coworker, indicated that he developed a skin
infection that he believed he contracted while working at the airport. J.O. indicated that he had
worked there since 2008.
By decision dated October 29, 2015, OWCP denied the claim, finding that appellant failed
to establish that the event(s)/exposures occurred as alleged.
Appellant timely requested an oral hearing before a representative of OWCP’s Branch of
Hearings and Review, which was held on June 29, 2016.
At the hearing, appellant testified that management was not using the proper disinfectant
and that the water closet had not been cleaned for 10 years. She asserted that the water closet in
the breakroom contained a cutoff hose that was dirty and had not been disinfected. Appellant
believed that bacteria formed in such water and that she was exposed to the bacteria when using
the water for cleaning the room. She stated that such bacteria must have been present in the
breakroom water because she was not exposed to bacteria at home. Appellant reiterated her
assertions that Simple Green cleaner, used at the worksite from 2008 to 2015, was insufficient to
kill harmful bacteria. She also stated that two of her coworkers also developed cellulitis as a result
of this exposure. Appellant reported that she stopped working for the employing establishment
sometime in 2015, and began working with the U.S. Department of Veterans Affairs in
November 2015. When asked how she knew that the water in the breakroom contained specific
bacteria in the absence of testing for such elements, she responded that an emergency room doctor
told her that certain bacteria caused the cellulitis infection that she contracted.
In a June 15, 2016 report, Dr. Ronald L Ragotzy, a Board-certified allergist and
immunologist, noted that he had treated appellant on eight occasions between October 2010 and
June 2016. He followed her for asthma, rhinitis, and recurrent cellulitis. Dr. Ragotzy explained
that cellulitis was an infection of the skin and underlying soft tissue that could be contracted from
other infected individuals or any contaminated surface that had not been disinfected on a daily
basis. He further noted that appellant’s cellulitis had recurred over seven years exclusively while
she worked for the employing establishment. Appellant’s condition required frequent medical
encounters, hospitalizations, and prolonged intravenous antibiotics. Dr. Ragotzy indicated that he
was convinced the recurring nature of appellant’s cellulitis was directly caused by her work
environment. He explained that appellant’s coworkers developed similar symptoms, some of
whom had left employment. Dr. Ragotzy also noted that the breakroom was not cleaned with a
disinfectant. Lastly, he explained that appellant’s cellulitis completely resolved after she left the
employing establishment, which was consistent with Dr. Konkol’s prediction. In closing,

4

Dr. Ragotzy indicated that he was absolutely convinced that appellant’s recurrent cellulitis was
caused by her work environment.
By decision dated August 2, 2016, an OWCP hearing representative affirmed the
October 29, 2015 decision. He determined that the evidence of record did not establish that
exposure to bacteria occurred as alleged. The hearing representative found that appellant failed
to meet her burden of proof to establish that the water in the breakroom tested positive for
bacteria. He noted that, while the water in the employing establishment’s breakroom might have
been dirty on occasion, appellant failed to submit objective evidence that the water was
contaminated with specific bacteria. The hearing representative found that her belief that she
developed cellulitis because of a workplace exposure did not, by itself, establish that exposure to
bacteria occurred. He therefore found that fact of injury was not established by evidence of
exposure to bacteria in excess of a permissible level. The hearing representative further found
that the record did not establish that Simple Green was insufficient to use for mopping the work
area.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.6
ANALYSIS
The Board finds that appellant has not submitted sufficient evidence that she was, in fact,
exposed to particular bacteria at work. She has alleged that she was exposed to gram positive
bacteria that can cause cellulitis or MRSA while accessing water from the water closet and/or
4

See supra note 2.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, id.

5

when cleaning the breakroom without a proper disinfectant. Appellant, however, has not provided
any evidence regarding whether such bacteria was present in the workplace. The fact that a
condition manifests itself during a period of employment is insufficient to establish causal
relationship.7 Temporal relationship alone will not suffice.8 Entitlement to FECA benefits may
not be based on surmise, conjecture, speculation, or on the employee’s own belief of a causal
relationship.9
The weight of the factual evidence, therefore, does not support that appellant was
exposed to bacteria in the employing establishment breakroom and/or water closet while engaged
in her employment duties. The factual evidence developed in this case does not substantiate
appellant’s claim of exposure. For this reason, the Board affirms the denial of appellant’s
occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
developed recurrent facial cellulitis in the performance of duty.

7

20 C.F.R. § 10.115(e).

8

See D.I., 59 ECAB 158, 162 (2007).

9

See M.H., Docket No. 16-0228 (issued June 8, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

